Title: To James Madison from Harry Toulmin, 8 August 1805 (Abstract)
From: Toulmin, Harry
To: Madison, James


          § From Harry Toulmin. 8 August 1805. “I mentioned to you in a letter some time since, that I understood that a Vessel then lying in the River was about to pass Mobille without calling. Captain Schuyler (who is just now from Orleans) tells me that she passed Mobille in the Night—that the Spaniards were exceedingly irritated, and threatened to imprison the owner of the Cargo on his return from Orleans and to confiscate the Vessel, if she ever appeared there again. They also talked of building a Gun boat for the purpose of compelling Vessels to stop.”
        